                              UNITED STATES DISTRICT COURT
                                 DISTRICT OF MINNESOTA


Brittany J. Buckley,                                       Court File No.

                     Plaintiff,
                                                                 COMPLAINT WITH
vs.                                                               JURY DEMAND

Hennepin County; Hennepin Healthcare
System, Inc.; Hennepin Healthcare
Research Institute; Paramedics Anthony
D’Agostino, Katherine A. Kaufmann, and
Jonathan R. Thomalia, all in their
individual and official capacities; William
Heegaard, MD, Jon Cole, MD, Jeffrey Ho,
MD, Paul Nystrom, MD, Craig Peine, MD,
Karen Heim-Duthoy, PharmD, and
Researches J. Does 1-10, whose identities
are presently unknown to Plaintiff, all in
their individual and official capacities,

                   Defendants.



                                         INTRODUCTION

1. This is an action for money damages brought pursuant to 42 U.S.C. §§ 1983, and under the

      common law of the State of Minnesota.

2. It is alleged that Defendants violated Plaintiff’s constitutional rights under the Fourth and

      Fourteenth Amendments to the United States Constitution and engaged in medical

      malpractice, battery, and negligence under Minnesota state law.


                                          JURISDICTION

3. Jurisdiction is based upon 28 U.S.C. §§ 1331 and 1343, and on the pendent jurisdiction of

      this Court to entertain claims arising under state law pursuant to 28 U.S.C. § 1367.



                                                   1
                                             VENUE

4. This Court is the proper venue for this proceeding under 28 U.S.C. § 1391, as the material

   events and occurrences giving rise to Plaintiff’s cause of action occurred within the State of

   Minnesota.


                                            PARTIES

5. Plaintiff Brittany J. Buckley was at all material times a resident of the State of Minnesota,

   and of full age.

6. Defendant Hennepin County is a Minnesota municipal corporation that owns and operates

   Defendants Hennepin Healthcare System, Inc., and Hennepin Healthcare Research Institute.

   Defendant Hennepin County is being sued directly and also on the theories of respondeat

   superior or vicarious liability and pursuant to Minn. Stat. § 466.02, for the actions of its

   officers and officials.

7. Defendant Hennepin Healthcare System, Inc., formerly Hennepin County Medical Center, is

   a subsidiary corporation of Hennepin County and the public employer of the individually

   named and J. Doe Defendants. Defendant Hennepin Healthcare System, Inc., is sued directly

   and also on the theories of respondeat superior or vicarious liability and pursuant to Minn.

   Stat. § 466.02, for the actions of its employees and officials.

8. Defendant Hennepin Healthcare Research Institute, formerly Minneapolis Medical Research

   Institute, supports and oversees the medical research conducted at Hennepin Healthcare

   System, Inc., and operates the Office for Human Subjects Research/Institutional Review

   Board (“IRB”) for Hennepin Healthcare System, Inc.            Defendant Hennepin Healthcare

   Research Institute is sued directly and also on the theories of respondeat superior or vicarious

   liability and pursuant to Minn. Stat. § 466.02, for the actions of its employees and officials.


                                                 2
9. Defendant Paramedics Anthony D’Agostino, Katherine A. Kaufmann, and Jonathan R.

   Thomalia were at all times relevant to this complaint duly appointed and acting employees of

   Defendant Hennepin Healthcare System, Inc., acting under color of law, to wit, under color

   of the statutes, ordinances, regulations, policies, customs and usages of the State of

   Minnesota and/or Hennepin County.        Defendants Anthony D’Agostino, Katherine A.

   Kaufmann, and Jonathan R. Thomalia are being sued in their individual and official

   capacities.

10. Defendants William Heegaard, MD, Jon Cole, MD, Jeffrey Ho, MD, Paul Nystrom, MD,

   Craig Peine, MD, Karen Hein-Duthoy, PharmD, and Researchers J. Does 1-10 were at all

   times relevant to this complaint duly appointed and acting employees of Defendant Hennepin

   County, and/or Hennepin Healthcare System, Inc., and/or Hennepin Healthcare Research

   Institute, acting under color of law, to wit, under color of the statutes, ordinances,

   regulations, policies, customs and usages of the State of Minnesota and/or Hennepin County.

      a. Defendant Dr. Heegaard is the Chief Medical/Clinical Officer for Hennepin

          Healthcare, Inc.

      b. Defendant Dr. Cole is the Chair of the Pharmacy and Therapeutics Committee for

          Hennepin Healthcare, Inc.

      c. Defendant Dr. Ho is the Chief Medical Director for Hennepin Healthcare, Inc.,

          Emergency Medical Services (EMS).

      d. Defendant Dr. Nystrom is the Assistant Chief Medical Director for Hennepin

          Healthcare, Inc., Emergency Medical Services (EMS).

      e. Defendant Dr. Peine is the Chair of the Office of Human Subjects Research/IRB.




                                              3
       f. Defendant Dr. Hein-Duthoy is the Vice Chair of the Office of Human Subjects

           Research/IRB.

       g. Defendants J. Does 1-10, whose true identities are presently unknown to Plaintiff,

           were at all relevant times employed by Defendant Hennepin County, and/or Hennepin

           Healthcare System, Inc., and/or Hennepin Healthcare Research Institute.

   Defendants William Heegaard, MD, Jon Cole, MD, Jeffrey Ho, MD, Paul Nystrom, MD,

   Craig Peine, MD, Karen Hein-Duthoy, PharmD, and Researchers J. Does 1-10 are being sued

   in their individual and official capacities.



                                              FACTS

11. On December 16, 2017, Plaintiff Brittany J. Buckley was in her apartment, sleeping on her

   sofa. Ms. Buckley was depressed about the two-year anniversary of her father’s death and

   had been drinking alcohol. Ms. Buckley’s friend became concerned for her safety and called

   911 to request a welfare check. He met Minneapolis police officers John Bennett and James

   Lynch at the door of Ms. Buckley’s apartment complex and let them into the building and

   then inside Ms. Buckley’s apartment.

12. Officers Bennett and Lynch spoke to Ms. Buckley for several minutes. At one point, an

   ambulance was called.

13. A short time later, Paramedics Anthony D’Agostino, Katherine A. Kaufmann, and Jonathan

   R. Thomalia arrived on the scene. After a brief conversation, Mr. D’Agostino decided that

   Ms. Buckley needed to go to the hospital. Ms. Buckley asked Mr. D’Agostino to leave her

   apartment. Mr. D’Agostino replied that she was going to need to come with the ambulance




                                                  4
   crew to the hospital. When Ms. Buckley verbally objected, Mr. D’Agostino stated that she

   was on a medical transportation hold and would have to come with them.

14. Ms. Buckley continued to verbally object while the officers and paramedics stood her on her

   feet, handcuffed her behind her back, and carried her out of the building and into the

   ambulance. Ms. Buckley never attempted to kick, strike, or bite anyone as she was being

   carried out to the ambulance.

15. Once in the ambulance, Ms. Buckley was laid face down, legs bent up with feet to her

   buttocks.     Although verbally complaining and crying, she showed no signs of physical

   resistance. Ms. Buckley was then rolled onto her back, both arms cuffed to the gurney and

   strapped down by shoulder harness and hip, thigh, and ankle straps. Ms. Buckley continued

   to show no signs of physical resistance or aggression and did not push against the restraints.

16. Despite Ms. Buckley’s lack of physical resistance or aggression, the ambulance run report

   falsely states, “Patient attempted kicking, biting and head butting responders while she was

   being removed from her house and taken to the ambulance.” The report further falsely states,

   “Patient continued to fight the restraints…” and then adds “it was elect[ed to] enroll her into

   the ketamine trials.”

17. The “ketamine trials” was a study called “Ketamine versus Midazolam for Prehospital

   Agitation.”    This study was the second of two Hennepin County studies attempting to

   validate the use of ketamine by ambulance crews to sedate patients whom paramedics

   deemed agitated. In this study, agitation was defined as “a state of extreme emotional

   disturbance where patients become physically aggressive or violent, endangering themselves

   or those caring for them.” (Exhibit 1.)




                                                5
18. The prior study, A Prospective Study of Ketamine versus Haloperidol for Severe Prehospital

   Agitation, involved assessment of patients by paramedics against an Altered Mental Status

   Scale (AMSS), a measurement tool used internally by researchers at Hennepin Healthcare

   Systems, Inc., based on a combination of other scales used to measure alertness, sedation,

   agitation or intoxication. As outlined in this study, this scale measures agitation as follows:




   Although the purpose of this study was to examine ketamine as a treatment for severe

   agitation of +4 on the AMS scale (Exhibit 2, p. 1), those patients were excluded from the

   study and were all treated with ketamine. Instead, patients rated +2 or +3 on the AMS scale

   were injected with haloperidol during one six-month period of the study, and patients rated

   +2 or +3 on the AMS scale were injected with ketamine during another six-month period of

   the study.    Alternative sedatives were removed from the ambulances and the drug

   administered to these patients was dictated solely by the time period during which they were

   enrolled into the study rather than any medical judgment on the part of caregivers. (Exhibit

   2.)

19. The article, A Prospective Study of Ketamine versus Haloperidol for Severe Prehospital

   Agitation, (Exhibit 2), reported the results of the study on patients rated +2 and +3 on the

   AMS scale. Defendants Dr. Cole, Dr. Nystrom, and Dr. Ho reported that 49% of patients

   receiving ketamine suffered complications as opposed to only 5% of patients receiving

   haloperidol, the long-time standard treatment for agitation. Complications in the ketamine

                                                 6
   group included hypersecretion/hypersalivation, emergence reaction (nightmares and

   hallucinations), vomiting, dystonia (abnormal muscle movements), laryngospasm, and

   akathisia (inner restlessness and inability to remain still). Defendants further reported,

   “Intubation rate was also significantly higher in the ketamine group; 39% (25/64) of patients

   receiving ketamine were intubated vs. 4% (3/82) of patients receiving haloperidol . . . .” On

   April 21, 2016, Defendants published the following conclusion: “Ketamine is superior to

   haloperidol in terms of time to adequate sedation for severe prehospital . . . agitation, but it is

   associated with more complications and a higher intubation rate.” (Exhibit 2.)

20. “Intubation,” also known as “endotracheal intubation” is a serious medical procedure which

   involves placing a tube into the trachea (airway) in order to facilitate ventilation of patients

   experiencing difficulty breathing.     While it is vital to manage the airways of patients

   experiencing breathing difficulties and endotracheal intubation is considered the gold

   standard for airway management, endotracheal intubation is itself associated with a variety of

   minor to life-threatening complications. These complications range from hoarseness and

   sore throat to trauma to mouth structures and larynx to spinal cord injury and other serious

   nerve damage. (See Exhibit 3, Complications of Endotracheal Intubation and Other Airway

   Management Procedures.)

21. In a subsequent article on Defendants’ ketamine versus haloperidol study, “A Prospective

   Study of Ketamine as Primary Therapy for Prehospital Profound Agitation,” patients rated

   +4 were included in the reported data. There, Defendants Dr. Cole, Dr. Nystrom, and Dr. Ho

   reported that endotracheal intubation rate for patients receiving ketamine was 57% (28/49

   patients enrolled into the study were intubated). (Exhibit 4.)




                                                 7
22. The issue of high rates of endotracheal intubation in patients receiving ketamine for

   prehospital agitation was well-known to Defendants before they began even their first study

   as this issue was being discussed and debated in journal articles published prior to the first

   study and Defendants participated in the discussions through their own journal articles. For

   example, a 2012 article authored by Defendants Dr. Cole, Dr. Heegaard, Dr. Nystrom, and

   Dr. Ho reported on two patients who were diagnosed with Excited Delirium Syndrome

   (ExDS) and treated with ketamine. In that article, Defendants published the following

   warning: “We would caution against using ketamine sedation in situations that do not

   warrant the immediate need for interruption of the severe, life-threatening, metabolic

   acidosis/catecholamine surge crisis seen in late-stage ExDS.        Clinicians should always

   consider the risk-benefit ratio of a possible intervention. In 2012, Burnett et al. described a

   case report of laryngospasm as a complication of prehospital ketamine administration in an

   agitated person [reference removed]. Laryngospasm is a known potential side effect of

   ketamine and can cause airway compromise.”           Defendants further stated, “We would

   advocate that ketamine not be the chemical solution for every unruly or belligerent subject[],

   as this would lead to overuse with unnecessary risk.” In sharing their facility’s protocol for

   prehospital agitation, Defendants stated, “Our EMS system standing-order protocol reserves

   the use of ketamine for profound agitation involving the imminent risk of injury to the patient

   or provider . . . .” (Exhibit 5, Successful Management of Excited Delirium Syndrome with

   Prehospital Ketamine: Two Case Examples.) Thus, Defendants knew of and personally

   acknowledged the risks associated with ketamine, specifically the complication involving

   “airway compromise,” as far as five years prior to December, 2017.




                                                8
23. Researchers at other institutions shared similar concerns with high rates of endotracheal

   intubation after prehospital ketamine administration for agitation. The Use of Prehospital

   Ketamine for Control of Agitation in a Metropolitan Firefighter-based EMS System, (Exhibit

   6), was published on August 25, 2014, and reported a 23% endotracheal intubation rate for

   patients receiving ketamine. The first study of prehospital ketamine use on agitated patients

   by Defendants was commenced in October, 2014, after the above results were published and

   after Defendants Dr. Cole and Dr. Heegaard themselves acknowledged the high intubation

   rates associated with use of ketamine on agitated patients back in 2012. Thus, Defendants

   knew, prior to commencement of the first study and especially prior to commencement of the

   second study, that high rates of endotracheal intubation were a known, reported, and serious

   risk for agitated people treated with ketamine.

24. The second study by Defendants commenced on August 1, 2017, and was scheduled to be

   completed by August 31, 2018, but was suspended in July 2018 after widespread media

   exposure and resulting complaints by the community. As in the first study, subjects were

   enrolled without their knowledge or consent and the drug administered to these patients was

   dictated solely by the time period during which they were enrolled into the study. The study

   protocol precluded the use of other medications, including haloperidol, which the first study

   already demonstrated was far safer than ketamine.

25. Both studies were approved by Defendant Hennepin Healthcare Research Institute, then

   known as Minneapolis Medical Research Institute, the internal IRB for Hennepin Healthcare

   Systems, Inc. Despite the known risks of high endotracheal intubation rates and other

   complications with ketamine compared to the standard treatment with haloperidol, the IRB

   approved these studies as “Waiver of Consent Research” pursuant to 45 C.F.R. § 46.116(d).



                                                9
26. Department of Health and Human Services regulation 45 C.F.R. § 46.116 addresses

   requirements for informed consent of human subjects in medical research. The law is

   stringent, stating “[e]xcept as provided elsewhere in this policy, no investigator may involve

   a human being as a subject in research covered by this policy unless the investigator has

   obtained the legally effective informed consent of the subject or the subject's legally

   authorized representative” and outlines specific information to be provided along with

   procedural safeguards to protect the rights and well-being of potential research subjects.

27. There are narrow exceptions that allow an IRB to waive the requirement for researchers to

   obtain informed consent prior to including a human subject in a research study. Defendant

   Hennepin Healthcare Research Institute waived the prior informed consent requirement for

   both ketamine studies based on the Waiver of Consent provision 45 C.F.R. § 46.116 (d),

   which states as follows:

       (d) An IRB may approve a consent procedure which does not include, or which
       alters, some or all of the elements of informed consent set forth in this section, or
       waive the requirements to obtain informed consent provided the IRB finds and
       documents that:
                (1) The research involves no more than minimal risk to the subjects;
                (2) The waiver or alteration will not adversely affect the rights and welfare
                of the subjects;
                (3) The research could not practicably be carried out without the waiver or
                alteration; and
                (4) Whenever appropriate, the subjects will be provided with additional
                pertinent information after participation.

28. “Minimal risk,” fur purposes of section 46.116(d), is defined as follows: “Minimum risk

   means that the probability and magnitude of harm or discomfort anticipated in the research

   are not greater in and of themselves than those ordinarily encountered in daily life or during

   the performance of routine physical or psychological examinations or tests.” 45 C.F.R. §

   46.102(i). Sedation with ketamine coupled with endotracheal intubation is not a harm or



                                                10
   discomfort ordinarily encountered in daily life or during the performance of routine physical

   or psychological examinations or tests. The high risk of endotracheal intubation in the use of

   ketamine for treatment of agitation falls far outside the threshold for “minimal risk.” Further,

   the potential complications stemming from endotracheal intubation have the potential to

   affect the rights and welfare of study subjects. Thus, Defendants knowingly violated 45

   C.F.R. § 46.116 (d) when they waived consent for both ketamine studies.

29. Through her encounter with Defendant Hennepin Healthcare System, Inc. and Defendant

   Paramedics Anthony D’Agostino, Katherine A. Kaufmann, and Jonathan R. Thomalia, Ms.

   Buckley was unwittingly enrolled into the second ketamine study, Ketamine Versus

   Midazolam for Prehospital Agitation, without consent. Despite claims in the ambulance run

   record that Ms. Buckley was physically combative, she was scored by these same paramedics

   at the beginning of their care as +2 on the AMS scale at time mark 14:57:49. The +2 score

   includes vocal outbursts but no physical resistance.

30. In addition to the use of their internal Altered Mental Status Scale (AMSS), paramedics

   routinely use the Glasgow Coma Scale (GCS) to measure the level of consciousness of a

   patient. It is comprised of a score of best eye response (1-4 points), best verbal response (1-5

   points, and best motor response (points 1-6). A GCS score of 15 indicates a fully awake and

   alert individual. At time mark 14:57:49, when paramedics scored Ms. Buckley as +2 on the

   AMS scale, they also scored her as 15 on the GCS scale.

31. As Defendant Paramedics Anthony D’Agostino, Katherine A. Kaufmann, and Jonathan R.

   Thomalia drew up medication in a syringe, Ms. Buckley saw that she was about to be

   injected with an unknown medication and verbally objected.            She told the Defendant




                                               11
   Paramedics that she did not want whatever drug they were about to inject into her body. She

   was verbally objecting but not physically resisting.

32. At time mark 15:00:00, before Defendant Paramedics could inject her with ketamine, Ms.

   Buckley’s AMSS score spontaneously dropped to -2 (responds only if name is called loudly,

   slurring or prominent slowing of speech, marked relaxation, and glazed or marked ptosis

   (eyelid drooping)). Her GCS score also dropped to 7.

33. Despite Ms. Buckley’s only partially conscious state and AMSS score of -2, at time mark

   15:00:17, she was injected with 150 mg of ketamine without consent and in direct disregard

   for her verbal requests not to be medicated. She immediately developed complications

   including altered mental status, bradypnea (abnormally slow breathing), respiratory distress,

   and tachycardia (abnormally rapid heart rate).

34. At time mark 15:02:00, Ms. Buckley’s AMSS score was measured at -4 (unresponsive to

   physical stimuli) and GCS was measured at 3 (does not open eyes, makes no sounds, makes

   no movements). Her respiratory distress continued to worsen and, by 15:08:00, paramedics

   were manually ventilating her with a bag-valve-mask device and her heart rate remained

   extremely rapid.    Ms. Buckley also experienced hypersalivation requiring suction and

   administration of atropine to remove the excess secretions that interfered with her breathing.

35. Upon arrival at the Hennepin County Medical Center, one of Ms. Buckley’s diagnoses was

   acute hypoxic (low oxygen) respiratory failure due to ketamine injection and she was

   intubated shortly after arrival. She remained intubated until the next day.

36. Ms. Buckley awoke to find that someone had left a document in her room entitled Consent

   for Clinical Investigation Conducted with Patients Notification of Enrollment. (Exhibit 7.) It




                                               12
   was only through this document that she learned she had been enrolled into the study

   Ketamine versus Midazolam for Prehospital Agitation.

37. Body-worn camera recordings by Officers John Bennett and James Lynch and the ambulance

   run record created by Defendant Paramedics Anthony D’Agostino, Katherine A. Kaufmann,

   and Jonathan R. Thomalia show that Ms. Buckley engaged in verbal outbursts but was not

   physically aggressive or combative. Shortly after securing and physically restraining her

   inside the ambulance, Defendant Paramedics scored Ms. Buckley at -2 on the AMS scale.

   Thus, there was no need to sedate Ms. Buckley at all. Because Defendant Paramedics

   Anthony D’Agostino, Katherine A. Kaufmann, and Jonathan R. Thomalia had already

   determined that Ms. Buckley would be enrolled into the ketamine study, she was

   administered ketamine even as she drifted into unconsciousness. She then developed a well-

   known complication of ketamine administration—respiratory failure requiring endotracheal

   intubation, with its potential risks and dangers.

38. In June of 2018, after a public outcry and in an attempt to restore the public’s trust,

   Defendants Dr. Ho and Dr. Nystrom published an opinion article in the Minneapolis Star

   Tribune entitled, “Counterpoint: Discussion of ketamine use on suspects is incomplete.” In

   this article, Defendants stated that, “of the available sedatives in our EMS system, ketamine

   is often the best choice based on the patient’s behavior, the severity of agitation, the timing,

   the risk of a patient causing self-injury even after physical restraints have been applied and

   other medical considerations.” (emphasis added). Defendants’ classification of ketamine as

   often being “the best choice” is peculiar as both studies, by design, deprived the paramedics

   of the ability to make a “choice” by removing all but one type of sedative from the

   ambulances. Defendants’ sudden enthusiasm for routine use of ketamine is further



                                                13
   contradicted by their own published research, where Defendants explicitly cautioned against

   overuse of ketamine and advocated for its use only in exceptional situations involving

   patients suffering from Excited Delirium Syndrome (ExDS) who are engaged in active

   physical violence and aggression.

39. Prior to August of 2017, Hennepin Healthcare paramedics did have a choice – they could

   choose an appropriate sedative, including ketamine, depending on the circumstances of each

   case. Although ketamine was available, its use was restricted to “profoundly agitated

   [patients] with physical violence.” (Exhibit 5.) In fact, as Defendants themselves reported,

   Hennepin County’s “EMS system standing-order protocol reserve[d] the use of ketamine for

   profound agitation involving imminent risk of injury to patient or provider.” (Exhibit 5.)

   Defendants themselves “cautioned against using ketamine sedation in situations that do not

   warrant the immediate need for interruption of the severe, life-threatening, metabolic

   acidisis/catecholamine crisis seen in late-stage ExDS.” (Exhibit 5.) Defendants emphasized

   that “[c]linicians should always consider the risk-benefit ratio of a possible [ketamine]

   intervention” and further “advocate[d] that ketamine not be the chemical solution for every

   unruly or belligerent subject[], as this would lead to overuse with unnecessary risk.” (Exhibit

   5.)

40. Upon information and belief, prior to August 1, 2017, Defendants’ standard operating

   procedure/protocol for treatment of severe agitation was to treat acute undifferentiated

   agitation with intramuscular haloperidol. But, in August of 2017, Defendants abandoned their

   own reported scientific conclusions and changed the sedation protocol in a way that

   eliminated choice and mandated sedation with ketamine for all agitated patients despite their

   level of agitation. Most strikingly, while Defendants previously prohibited use of ketamine



                                               14
   unless the patient exhibited physical violence, the new protocol mandated use of ketamine on

   patients, such as Plaintiff, who exhibited loud verbal outbursts with no physical aggression.

   Furthermore, while Defendants previously advocated for use of risk-benefit analysis prior to

   administration of ketamine, (Exhibit 5), Defendants’ new protocol disposed even with this

   precaution, leaving ketamine as the only choice of sedative available to the paramedics.

41. Defendants previously publicly acknowledged that using ketamine to sedate every patient

   who needed sedation “would lead to overuse with unnecessary risk.” (Exhibit 5.) Yet, from

   August 1, 2017, to January 31, 2018, Defendants made a knowing and conscious decision to

   sedate every patient who needed sedation with ketamine and to deprive the paramedics of the

   opportunity to use risk-benefit analysis to choose an appropriate sedative given the

   circumstances. Defendants knew, from their own prior research, that approximately 49% of

   patients (about 5 out of 10) sedated with ketamine during this period would develop

   complications. Defendants further knew, from their own prior research, that approximately

   39% of patients (about 4 out of 10) sedated with ketamine during this period would develop

   respiratory distress and require intubation.

42. Despite these known risks and availability of haloperidol, Defendants implemented a new

   sedation protocol from August 1, 2017, to January 31, 2018, which required Hennepin

   Healthcare paramedics to sedate all patients needing sedation with ketamine without the

   patients’ consent. On December 16, 2017, as part of this new protocol, Defendants subjected

   Plaintiff to involuntary and nonconsensual sedation with ketamine which, predictably,

   resulted in complications, respiratory distress, and subsequent endotracheal intubation.

43. As a direct result of Defendants’ actions, Plaintiff suffered involuntary and unnecessary

   sedation with ketamine, severe physical pain and discomfort, long-term chest pain and



                                                  15
   bruising, long-term throat pain, long-term voice changes and hoarseness, stress, fear, shame,

   humiliation, embarrassment, diminished self-esteem, diminished quality and enjoyment of

   life, and severe mental/emotional trauma, anguish, and distress.



                                     CLAIMS FOR RELIEF

COUNT 1: 42 U.S.C. § 1983 – FOURTH AND/OR FOURTEENTH AMENDMENT EXCESSIVE FORCE
       AGAINST ALL INDIVIDUAL DEFENDANTS IN THEIR INDIVIDUAL CAPACITIES

44. Paragraphs 1 through 43 are incorporated herein by reference as though fully set forth.

45. Based on the above factual allegations, Defendants D’Agostino, Kaufmann, and Thomalia,

   through their actions, acting under the color of state law, engaged in excessive use of force

   against Plaintiff when they injected Plaintiff with ketamine without consent or justification.

46. Defendants Heegaard, Cole, Ho, Nystrom, Peine, Heim-Duthoy, and J. Does 1-10 are also

   liable for the excessive use of force against Plaintiff because they intentionally developed

   and implemented a facility-wide ketamine policy/protocol which, by design, resulted in

   unnecessary and unjustified sedation of patients with ketamine.

47. As a result of these constitutional violations, Plaintiff suffered damages as aforesaid.


  COUNT 2: 42 U.S.C. § 1983 – FOURTEENTH AMENDMENT DELIBERATE INDIFFERENCE AND
    BODILY INTEGRITY VIOLATIONS AGAINST ALL INDIVIDUAL DEFENDANTS IN THEIR
                                INDIVIDUAL CAPACITIES

48. Paragraphs 1 through 43 are incorporated herein by reference as though fully set forth.

49. Based on the above factual allegations, Defendants, through their actions, acting under the

   color of state law, violated Plaintiff’s constitutional right to substantive due process of law

   under the Fourteenth Amendment to the United States Constitution through their deliberate

   indifference towards significant risk of harm to Plaintiff and through their violation of

   Plaintiff’s constitutional right to bodily integrity.

                                                  16
50. Defendants D’Agostino, Kaufmann, and Thomalia unnecessarily and without consent or

   justification sedated Plaintiff with ketamine while Plaintiff was fully restrained and while

   Plaintiff was semi-conscious and offering no physical resistance. Defendants knew, when

   they administered the ketamine, that there was a substantial risk that Plaintiff would develop

   respiratory difficulties and require intubation but Defendants ignored these risks and injected

   Plaintiff with ketamine anyway. Defendants physically intruded into Plaintiff’s body without

   her consent and, despite her objections and refusal, subjected Plaintiff to unwanted medical

   treatment which carried significant risk of complications.

51. Defendants Heegaard, Cole, Ho, Nystrom, Peine, Heim-Duthoy, and J. Does 1-10 are also

   liable to Plaintiff for deliberate indifference and violation of bodily integrity because they

   intentionally developed and implemented a facility-wide ketamine policy/protocol which, by

   design, resulted in unnecessary and unjustified sedation of patients with ketamine.

   Defendants’ ketamine policy/protocol deprived individual paramedics of the ability to use

   medical judgment/discretion to determine whether sedation was necessary and, if so, which

   sedative was appropriate under the circumstances. Defendants’ ketamine policy/protocol

   furthermore mandated that all patients needing sedation be sedated with ketamine and

   prohibited paramedics from using safer and equally effective alternative sedatives, such as

   haloperidol.

52. The Defendants’ actions against Plaintiff, as outlined above, are shocking to the conscience.

53. As a result of these constitutional violations, Plaintiff suffered damages as aforesaid.




                                                 17
       COUNT 3: 42 U.S.C. § 1983 – FOURTH AND FOURTEENTH AMENDMENT (MONELL)
      VIOLATIONS AGAINST HENNEPIN COUNTY, HENNEPIN HEALTHCARE SYSTEM, INC.,
     HENNEPIN HEALTHCARE RESEARCH INSTITUTE, AND ALL INDIVIDUAL DEFENDANTS IN
                               THEIR OFFICIAL CAPACITIES

54. Paragraphs 1 through 43 are incorporated herein by reference as though fully set forth.

55. Prior to December of 2017, Defendants developed and maintained policies and/or customs

   exhibiting deliberate indifference towards the constitutional rights of persons in Hennepin

   County or in the custody of Hennepin County, which caused the violations of Plaintiff’s

   constitutional rights.

56. Specifically, Defendants developed and implemented a county-wide protocol which

   mandated and encouraged unnecessary sedation of patients with ketamine. Defendants’

   ketamine protocol mandated sedation of patients who did not need to be sedated and

   encouraged individual paramedics to sedate patients, such as Plaintiff, who were fully

   restrained, semi-conscious, and not engaged in physical resistance or aggression.

57. Defendants removed all other sedatives from their ambulances, thereby depriving Hennepin

   County paramedics of the ability to rely on medical/professional judgment as to what type of

   sedative may be appropriate under the circumstances.

58. Defendants’ ketamine protocol required paramedics to sedate patients without their consent

   and to subject patients to high-risk, unnecessary medical treatment, all for the sake of

   medical research. In developing this new protocol, Defendants intentionally disregarded and

   violated federal informed-consent regulations which were enacted by the federal government

   to protect the public from abusive and unethical medical research.

59. Defendants knew of the significant, common, and life-threatening complications associated

   with ketamine, especially the high percentage of patients who suffer respiratory distress and

   require intubation following ketamine injection, yet Defendants implemented a policy that

                                               18
   left paramedics with no other alternative but to use ketamine, even for patients who were

   only mildly agitated and not exhibiting any physical resistance or aggression. Defendants

   knew that haloperidol was a much safer and equally effective sedative for mildly agitated

   patients, yet Defendants removed haloperidol from the ambulances and instructed

   paramedics to instead sedate mildly agitated patients with ketamine.

60. These policies and/or customs were the cause of the violations of Plaintiffs’ constitutional

   rights alleged herein.

            COUNT 4: MEDICAL MALPRACTICE AGAINST ALL DEFENDANTS UNDER
                              MINNESOTA STATE LAW

61. Paragraphs 1 through 43 are incorporated herein by reference as though fully set forth.

62. Based on the above factual allegations, the individual Defendants have committed medical

   malpractice against Plaintiff. Specifically, Defendants breached a recognized duty and

   standard of care when they sedated Plaintiff with ketamine while Plaintiff was fully

   restrained and while Plaintiff was semi-conscious and offering no physical resistance and

   when they subjected Plaintiff to unnecessary and invasive high-risk medical treatment

   without her consent. Defendants also breached a recognized duty and standard of care when

   they developed and implemented a county-wide protocol which encouraged unnecessary

   sedation with ketamine and which ultimately caused Plaintiff to be sedated with ketamine

   without justification.

63. As a direct and proximate result of Defendants’ malpractice, Plaintiff suffered injuries and

   damages as aforesaid.

64. Defendants Hennepin County, Hennepin Healthcare System, Inc., and Hennepin Healthcare

   Research Institute are vicariously liable for the malpractice of the individual Defendants.



                                               19
       COUNT 5: BATTERY AGAINST ALL DEFENDANTS UNDER MINNESOTA STATE LAW

65. Paragraphs 1 through 43 are incorporated herein by reference as though fully set forth.

66. Based on the above factual allegations, Defendants battered Plaintiff. Specifically,

   Defendants engaged in intentional, offensive, and unpermitted contact with Plaintiff when

   they sedated her with ketamine without justification and without consent and when they

   ignored and disregarded Plaintiff’s objection and refusal as to the injection.

67. As a direct and proximate result of Defendants’ battery, Plaintiff suffered damages as

   aforesaid.

68. Defendants Hennepin County, Hennepin Healthcare System, Inc., and Hennepin Healthcare

   Research Institute are vicariously liable for the battery of the individual Defendants.


 COUNT 6: NEGLIGENCE PER SE AGAINST ALL DEFENDANTS UNDER MINNESOTA STATE LAW

69. Paragraphs 1 through 43 are incorporated herein by reference as though fully set forth.

70. Based on the above factual allegations, Defendants committed negligence per se.

   Specifically, Defendants breached federal regulation 45 C.F.R. § 46.116, which prohibits

   subjecting human subjects to medical research/experiments/studies without informed consent

   unless the medical research/experiment/study involves no more than “minimal risk” to the

   human subject.

71. “Minimal risk,” in turn, is defined as follows: “Minimal risk means that the probability and

   magnitude of harm or discomfort anticipated in the research are not greater in and of

   themselves than those ordinarily encountered in daily life or during the performance of

   routine physical or psychological examinations or tests.” 45 C.F.R. § 46.102(i).

72. Intramuscular injection with ketamine for purposes of sedation, coupled with its known and

   high-risk complication of respiratory distress and subsequent intubation, clearly involves

                                                20
   more than “minimal risk” to the human subject being sedated. Furthermore, Defendants

   knew, prior to subjecting Plaintiff to injection with ketamine and entering her into their

   study, that there was a 49% likelihood that Plaintiff would develop general complications

   from ketamine and that there was a 39% likelihood that Plaintiff would develop respiratory

   distress requiring intubation.

73. Plaintiff was within the intended protection of section 46.116, and the harm suffered by the

   Plaintiff is of the type this regulation was intended to prevent.

74. As a direct and proximate result of this negligence per se, Plaintiff suffered damages as

   aforesaid.

75. Defendants Hennepin County, Hennepin Healthcare System, Inc., and Hennepin Healthcare

   Research Institute are vicariously liable for the negligence of the individual Defendants.


                                    RELIEF REQUESTED

WHEREFORE, Plaintiff requests that this Court grant the following relief:

a. Issue an order granting Plaintiff judgment against Defendants, finding that Defendants

   violated Plaintiff’s constitutional rights under the Fourth and Fourteenth Amendments to the

   United States Constitution and that Defendants are liable to Plaintiff for all damages resulting

   from these violations;

b. Issue an order granting Plaintiff judgment against Defendants, finding that Defendants

   committed medical malpractice, battery, and negligence against Plaintiff under Minnesota

   state law and that Defendants are liable to Plaintiff for all damages resulting from these

   violations;

c. Award of compensatory damages to Plaintiff against all Defendants, jointly and severally;

d. Award of punitive damages to Plaintiff against all Defendants, jointly and severally;


                                                 21
e. Award of reasonable attorney’s fees and costs to Plaintiff pursuant to 42 U.S.C. § 1988;

f. Award of such other and further relief as this Court may deem appropriate.



                      THE PLAINTIFF HEREBY DEMANDS A JURY TRIAL



                                        THE LAW OFFICE OF ZORISLAV R. LEYDERMAN

Dated: November 7, 2018                             By: s/ Zorislav R. Leyderman
                                                        ZORISLAV R. LEYDERMAN
                                                        Attorney License No. 0391286
                                                        Attorney for Plaintiff
                                                        The Law Office of Zorislav R. Leyderman
                                                        222 South 9th Street, Suite 1600
                                                        Minneapolis, MN 55402
                                                        Tel: (612) 876-6626
                                                        Email: zrl@ZRLlaw.com




                                               22
